DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
	Claim 12 has been amended to specify that the claimed method is “to combat a condition responsive to a veterinary drug” and add the limitation “wherein said drug is dissolved or dispersed in either or both of the water and oil phase of the gelled emulsion”. No new matter has been added.

Election/Restrictions
Claims 1-9, 11, and 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Accordingly, claims 12 and 15 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All cited references have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


RE: Rejection of claims 12 and 15 under 35 U.S.C. 112 (pre-AIA ), second paragraph 
	Applicant has removed the indefinite terms “an effective amount” and “the improvement” in claim 12, and specified that the intended purpose of the claimed method is “to combat a condition responsive to a veterinary drug”. The amendments are sufficient to overcome indefiniteness.
Hence, the rejections have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

RE: Rejection of claims 12 and15 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ueshima et al. as evidenced by Roush et al.
Applicant traverses the rejections because: (i) Ueshima et al. is focused on the treatment of human patients; (ii) the subject being administered in the prior art’s method is not disclosed to suffer from any condition responsive to treatment with a veterinary drug; and (iii) the polyunsaturated fatty acid constitutes the oil phase of the oil-in-water system, which is allegedly different from the new limitation “wherein said drug is dissolved or dispersed in either or both of the water and oil phases of the gelled emulsion”. It is argued that this new limitation requires that the drug is not present as the oil phase but is incorporated into the oil and/or water phase of the gelled emulsion.
All arguments have been fully considered and are found partly persuasive. 
First, Ueshima et al. is not limited to human patients because a working example entails administering the disclosed jelly composition to dogs. The jelly composition contains ethyl eicosapentaenoate (EPA), which is an omega-3 polyunsaturated fatty acid known to provide health benefits and have been employed to treat arthritis not only in humans but also in other animals like dogs as supported by Roush et al.. But even if Ueshima et al. only mentions non-human animals in two working examples and is focused on treating human patients, it does not negate the other teaching of using the disclosed composition to non-human mammals. MPEP § 2123 also states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). In addition, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). 
Second, the claims do not define the non-human mammalian subject as suffering from any disease/condition and only recites that the method’s intended purpose is “to combat a condition responsive to a veterinary drug” (i.e., the subject can be healthy or afflicted with a disease/condition). Given that a veterinary drug refers to any substance that can be administered to an animal for a therapeutic or prophylactic purpose, the claimed method encompasses using the gelled oil-in-water emulsion to avoid a disease/condition in a healthy non-human mammalian. In addition, Ueshima et al. states that the jelly composition is suitable for use as an oral pharmaceutical product (par. [0047]). Furthermore, Applicant recognizes “essential fatty acids in triglyceride, monoacylglycerol, ethyl ester, phospholipid or free fatty acid form” as appropriate drug substances (first par., page 3 of Specification) and cites “omega-3 fatty acids” as one example of a drug substance (second par., page 3 of Specification). An omega-3 polyunsaturated fatty acid like EPA can therefore be considered a veterinary drug and its administration to dogs is analogous to the method of the instant application.
With regards to the last argument, it is conceded that the polyunsaturated fatty acid is the oil phase of the disclosed jelly composition. Ueshima et al. therefore does not meet the newly added limitation because the polyunsaturated fatty acid is not “dissolved or dispersed in either or both of the oil and water phases”.
Thus, the rejections of record have been withdrawn. New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

RE: Rejection of claims 12 and 15 under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Ueshima et al. in view of Roush et al.
Traversal of rejections is based on the same reasons described above. It is asserted that Ueshima et al. does not teach treatment of non-human animals and does not disclose any veterinary product. Referring to par. [0002], Applicant points out that polyunsaturated fatty acids exhibits a variety of effects aside from anti-inflammatory effects such as blood lipid-lowering effects. Applicant asserts that Ueshima et al.’s polyunsaturated fatty acid serves as the active ingredient that constitutes the oil phase and that there is no veterinary drug dispersed or dissolved in the oil phase and/or water phase of the jelly composition.
Applicant’s traversal has been fully considered. It is respectfully submitted that Ueshima et al. teaches administering the jelly composition comprising polyunsaturated fatty acids to dogs. Polyunsaturated fatty acids like EPA have been used to treat arthritic conditions in dogs as evidenced by Roush et al.. A person with ordinary skill in the art would have therefore considered them as a type of medication suitable for administration to animals. Thus, the cited prior art does teach treating non-human animals with a veterinary drug. However, Ueshima et al. does not meet the new limitation as discussed above.
To properly address the amendments, the rejections have been withdrawn and replaced with new grounds of rejection.

New grounds of rejection
Claims 12 and 15 are rejected under pre-AIA  35 U.S.C. 103 as being obvious over Ueshima et al. (Pub. No. US 2007/0259957 A1) as evidenced by Roush et al. (Journal of the American Veterinary Medical Association 2010, Vol. 236, pages 59-66), in view of Chen et al. (Pub. No. US 2007/0027203 A1).
Ueshima et al. teaches that polyunsaturated fatty acids are known to possess a variety of therapeutic properties including anti-inflammatory effects and have therefore been incorporated in food products or pharmaceutical products. Since they readily oxidize which leads to emission of a characteristic odor, polyunsaturated fatty acids are typically formulated as capsules in order to prevent oxidation and block odors. However, a dose of hundred milligrams to several grams is needed to obtain desired effects thereby making the capsules large and hard to ingest (par. [0002]).
To address this problem, Ueshima et al. provides jelly compositions (particularly pharmaceutical compositions) containing more than 10% emulsified polyunsaturated fatty acids, wherein said compositions have long-term stability, do not disintegrate prior to ingestion but have excellent disintegratability following ingestion, and do not give off an unpleasant taste or odor when swallowed (par. [0016] and [0018]). The jelly compositions are useful as oral pharmaceutical products (par. [0047]).
The jelly compositions are prepared by adding a gelling agent to an oil-in-water emulsion, which in turn is produced by adding an emulsifying agent to a polyunsaturated fatty acid (par. [0017] and [0044]). 
Applicable polyunsaturated fatty acids include omega-3 ([Symbol font/0x77]-3) polyunsaturated fatty acids like [Symbol font/0x61]-linolenic acid, eicosapentaenoic acid (EPA), and docosahexaenoic acid (DHA) (par. [0022]-[0023]). Roush et al. provides evidence that [Symbol font/0x77]-3 fatty acids EPA and DHA are indeed useful in helping treat osteoarthritis in dogs (Abstract, page 59). Dietary supplementation of EPA and DHA for 6 months increased serum concentrations of the [Symbol font/0x77]-3 fatty acids (Table 3, page 62) and improved the arthritic conditions in dogs (Table 4, page 63).
In a working example of Ueshima et al., a jelly composition containing 20% by wt. or 600 mg of ethyl eicosapentaenoate was orally administered to dogs (par. [0059] and [0070]).
Ueshima et al. is comparable to the instant application’s method for the following reasons:
Regarding claim 12: orally administering to dogs, which are non-human mammals, the jelly composition containing polyunsaturated fatty acids such as 20% or 600 mg of the [Symbol font/0x77]-3 fatty acid EPA is equivalent to “method of treatment of a non-human mammalian subject” comprising the step of “oral administration to said subject of said veterinary drug”, wherein “an anti-inflammatory drug” is elected as the veterinary drug. It is noted that Applicant considers [Symbol font/0x77]-3 fatty acids as appropriate drug substances (second par., page 3).
Addition of a gelling agent to an oil-in-water emulsion results in the formation of a gelled oil-in-water emulsion that can be ingested, which satisfies the requirement that the drug is “in a physiologically tolerable gelled oil-in-water emulsion”.
According to Ueshima et al., polyunsaturated fatty acids exhibit anti-inflammatory effects. This teaching suggests that administering the disclosed jelly composition would facilitate treatment of inflammation or an inflammatory-related disease, which is the elected disease or condition being treated and satisfies the claimed method’s intended function “to combat a condition responsive to a veterinary drug”. 
Ueshima et al. differs from the claimed method in that it does not teach the limitation “wherein said drug is dissolved or dispersed in either or both of the water and oil phase of the gelled emulsion” (the polyunsaturated fatty acid is the oil phase of the gelled emulsion and not in the oil phase).
Nonetheless, Chen et al. teaches a method of treating inflammatory arthritis by administering to an animal (i) at least one compound selected from the group consisting of indigo, isoindigo, indirubin or derivatives thereof and (ii) a pharmaceutical carrier (Abstract; par. [0015]), preferably further including (iii) at least one anti-inflammatory arthritis agent selected from the group consisting of an analgesic, a COX-2 inhibitor, a corticosteroid, a non-steroidal anti-inflammatory drug, a disease modifying anti-rheumatic drug, and a biologic disease modifying drug, wherein the animal is preferably a mammal such as a horse, cow, sheep, dog, and cat (par. [0058]). The pharmaceutical composition containing the compound can be provided orally in solid or liquid form including oil-in-water emulsion (par. [0070]) and other dosage forms depending on the route of administration and animal being treated (par. [0071]). It can also contain binders like sodium alginate, guar gum, cellulose and its derivatives (par. [0087]). Chen et al. teaches that pharmaceutical dosage forms are generally prepared by uniformly admixing the active ingredients with liquid carriers and/or solid carriers and then shaping the product into the desired presentation (par. [0085]).
Since combination therapy is known in the art as shown by Chen et al., a person with ordinary skill in the art at the time of invention would have added at least one anti-inflammatory arthritis agent to Ueshima et al.’s jelly composition by dissolving or dispersing said agent in a liquid carrier like water and then mixing it with a polyunsaturated fatty acid in the presence of emulsifying agent before adding a gelling agent. It can be predicted that the anti-inflammatory arthritis agent and polyunsaturated fatty acid in the resulting gelled product would help treat an inflammatory arthritis when administered to a non-human mammal. Such combination of active agents is advantageous because gelled oil-in-water emulsions have long-term stability, do not disintegrate prior to ingestion, and do not give off an unpleasant taste or odor when swallowed. The obviousness of the instant claim is based on combining prior art elements according to known methods yields predictable results. See MPEP § 2143(I)(A) and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Hence, claim 13 is obvious over Ueshima et al. in view of Chen et al.
Regarding claim 15: the at least one anti-inflammatory arthritis agent and polyunsaturated fatty acid like EPA, which exhibits anti-inflammatory properties and can thus be utilized for treatment of inflammation like osteoarthritis as substantiated by Roush et al., fulfill “disease or condition responsive to anti-inflammatory drugs, and said veterinary drug being an anti-inflammatory drug”.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651